DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-3, 7-8, 10-19, 23-24 and 26-29 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1 and 17 (see Remarks pages 11-14 filed on 01/24/2022) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Miller et al (US 2013/0201504) discloses embodiments provide a system that facilitates use of a printer. During operation, the system obtains, on an electronic device, a set of supported capabilities from the printer. Next, the system provides, to a user of the electronic device, the set of supported capabilities within a workflow for using the printer without installing printer-specific software for the printer. Upon detecting a selection of a supported capability from the provided set of supported capabilities by the user, the system determines if the supported capability requires the printer-specific software. If the supported capability does not require the printer-specific software, the system enables use of the supported capability by the user without using the printer-specific software to provide the supported capability to the user. If the supported capability requires the printer-specific software, the system uses the printer-specific software to provide the supported capability to the user, (Para 0029-0056). However, Miller et al does not disclose in the affirmative, “obtaining, after an operating system (OS) on the information processing apparatus is updated to a second version capable of using the print control software, the registration information on the printer stored in the predetermined storage area, and the registration information being stored during an operation of a first version of the OS on which the print control software is not used; displaying printer information based on the obtained registration information; and registering a print queue with the print control software using the obtained registration information on a basis that the displayed printer information is selected.”
Further, the next closest prior art Kitagata et al (US 2007/0146778) discloses print system communicable with an information processing apparatus and print apparatus, the information processing apparatus holds one or a plurality of print jobs in a readable form based on identification information common to a plurality of print jobs transmitted from the print apparatus. When the print apparatus issues a request accompanying identification information to the information processing apparatus, the information processing apparatus receives the issued request, and reads one or a plurality of print jobs on the basis of the identification information contained in the received request. Then, the information processing apparatus outputs the read print job to the print apparatus, (Para 0042-0233). However, Kitagata et al does not disclose in the affirmative, “obtaining, after an operating system (OS) on the information processing apparatus is updated to a second version capable of using the print control software, the registration information on the printer stored in the predetermined storage area, and the registration information being stored during an operation of a first version of the OS on which the print control software is not used; displaying printer information based on the obtained registration information; and registering a print queue with the print control software using the obtained registration information on a basis that the displayed printer information is selected.”
Finally, the next closest prior art Ku et al (US 2014/0173578) discloses method and an apparatus for installing and updating software are provided. The method includes: establishing a first directory corresponding to a current version of software in a pre-defined directory, placing a resource file of the current version of the software in the first directory; searching the pre-defined directory for a directory corresponding to a latest version of the software when a main program of the software is started, and loading the directory corresponding to the latest version of the software; downloading and installing a new version of the software when the software is running, establishing a second directory corresponding to the new version of the software in a directory where a directory corresponding to an old version of the software is stored, and placing a resource file of the new version of the software into the second directory. The apparatus includes: an initial installing module, a main program file and an update process module. Various embodiments of the present disclosure implement quiet update of software, reduce the amount of human-machine interactions during an update process, and make the software easier to use by users, (Para 0027-0077). However, Ku et al does not disclose in the affirmative, “obtaining, after an operating system (OS) on the information processing apparatus is updated to a second version capable of using the print control software, the registration information on the printer stored in the predetermined storage area, and the registration information being stored during an operation of a first version of the OS on which the print control software is not used; displaying printer information based on the obtained registration information; and registering a print queue with the print control software using the obtained registration information on a basis that the displayed printer information is selected.”
Therefore, the prior arts Miller et al, Kitagata et al and Ku et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “obtaining, after an operating system (OS) on the information processing apparatus is updated to a second version capable of using the print control software, the registration information on the printer stored in the predetermined storage area, and the registration information being stored during an operation of a first version of the OS on which the print control software is not used; displaying printer information based on the obtained registration information; and registering a print queue with the print control software using the obtained registration information on a basis that the displayed printer information is selected.”

Regarding independent claim 17, the closest prior art, Miller et al (US 2013/0201504) discloses embodiments provide a system that facilitates use of a printer. During operation, the system obtains, on an electronic device, a set of supported capabilities from the printer. Next, the system provides, to a user of the electronic device, the set of supported capabilities within a workflow for using the printer without installing printer-specific software for the printer. Upon detecting a selection of a  “obtain, after an operating system (OS) on the information processing apparatus is updated to a second version capable of using the print control software, the registration information on the printer stored in the predetermined storage area, and the registration information being stored during an operation of a first version of the OS on which the print control software is not used; display printer information based on the obtained registration information; and register a print queue with print control software using the obtained registration information on a basis that the displayed printer information is selected.”
Further, the next closest prior art Kitagata et al (US 2007/0146778) discloses print system communicable with an information processing apparatus and print apparatus, the information processing apparatus holds one or a plurality of print jobs in a readable form based on identification information common to a plurality of print jobs transmitted from the print apparatus. When the print apparatus issues a request accompanying identification information to the information processing apparatus, the information processing apparatus receives the issued request, and reads one or a “obtain, after an operating system (OS) on the information processing apparatus is updated to a second version capable of using the print control software, the registration information on the printer stored in the predetermined storage area, and the registration information being stored during an operation of a first version of the OS on which the print control software is not used; display printer information based on the obtained registration information; and register a print queue with print control software using the obtained registration information on a basis that the displayed printer information is selected.”
Finally, the next closest prior art Ku et al (US 2014/0173578) discloses method and an apparatus for installing and updating software are provided. The method includes: establishing a first directory corresponding to a current version of software in a pre-defined directory, placing a resource file of the current version of the software in the first directory; searching the pre-defined directory for a directory corresponding to a latest version of the software when a main program of the software is started, and loading the directory corresponding to the latest version of the software; downloading and installing a new version of the software when the software is running, establishing a second directory corresponding to the new version of the software in a directory where a directory corresponding to an old version of the software is stored, and placing a resource file of the new version of the software into the second directory. The apparatus “obtain, after an operating system (OS) on the information processing apparatus is updated to a second version capable of using the print control software, the registration information on the printer stored in the predetermined storage area, and the registration information being stored during an operation of a first version of the OS on which the print control software is not used; display printer information based on the obtained registration information; and register a print queue with print control software using the obtained registration information on a basis that the displayed printer information is selected.”
Therefore, the prior arts Miller et al, Kitagata et al and Ku et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “obtain, after an operating system (OS) on the information processing apparatus is updated to a second version capable of using the print control software, the registration information on the printer stored in the predetermined storage area, and the registration information being stored during an operation of a first version of the OS on which the print control software is not used; display printer information based on the obtained registration information; and register a print queue with print control software using the obtained registration information on a basis that the displayed printer information is selected.”

Dependent claims 2-3, 7-8, 10-16, 18-19, 23-24 and 26-29 are allowed because of their dependency to claims 1 and 17 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677